

116 HR 2773 IH: To amend title 13, United States Code, to direct the Secretary of Commerce to conduct a mid-decade census of population for the Northern Mariana Islands, Guam, American Samoa, and the U.S. Virgin Islands, and for other purposes.
U.S. House of Representatives
2019-05-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2773IN THE HOUSE OF REPRESENTATIVESMay 15, 2019Mr. Sablan (for himself, Mr. San Nicolas, and Mrs. Radewagen) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 13, United States Code, to direct the Secretary of Commerce to conduct a mid-decade
			 census of population for the Northern Mariana Islands, Guam, American
			 Samoa, and the U.S. Virgin Islands, and for other purposes.
	
		1.Census for the Northern Mariana Islands, Guam, American Samoa, and the U.S. Virgin Islands
 (a)In generalSection 141 of title 13, United States Code, is amended— (1)by redesignating subsection (g) as subsection (h); and
 (2)by adding after subsection (f) the following:  (g)The Secretary shall, in 2025 and every 10 years thereafter, take a mid-decade census of population as of the first day of April of the applicable year for each of the Northern Mariana Islands, Guam, American Samoa, and the U.S. Virgin Islands..
 (b)Authorization of appropriationsFor the purpose of carrying out the amendments made by subsection (a), there are authorized to be appropriated $12,000,000 for the period of fiscal years 2020 to 2024 and $6,000,000 for each succeeding fiscal year after 2024.
			